Citation Nr: 1013821	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to February 
1977, from February 1977 to June 1981, and from July 1981 to 
April 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  Subsequently the case was 
returned to the jurisdiction of the Atlanta, Georgia RO.  
This matter was previously before the Board in December 2009, 
at which time it was remanded for further development.  
Specifically, the Board determined that the issue of a TDIU 
was raised by the record as part and parcel of the Veteran's 
increased rating claims for each knee.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  

In October 2009, the Veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required as to the issue of 
entitlement to a TDIU.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

As indicated in the Introduction, the Board included TDIU as 
an issue on appeal when it rendered its December 2009 
decision and remand.  In this case, the Veteran raised the 
issue of entitlement to TDIU at the time that he was 
challenging the assigned disability ratings for his service-
connected knee disabilities.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  

The Veteran testified during his Board hearing that he had 
not worked since May 2009 because of his knee disabilities 
and that his doctor had removed him from his maintenance job 
at a Sam's Club (see transcript at pp. 3-4, 6).  He also 
testified to pending applications for disability benefits 
from the Social Security Administration (SSA) and for VA 
vocational rehabilitation benefits and said that he received 
long-term and short-term work-related private disability 
insurance (see transcript at pp. 4-5, 10-11).  In his October 
2006 VA Form 9, Substantive Appeal, he also claimed that he 
was fired from another position at a Weyerhauser container 
board facility in 2005 because he was no longer able to move 
rapidly along a machine to inspect its feeding and quality 
control activities.

Subsequent to the Board's December 2009 remand, the RO/AMC 
adjudicated the TDIU claim in a January 2010 Supplement 
Statement of the Case (SSOC) without requesting additional 
information and evidence from the Veteran or providing him 
further notice or a VA examination of his unemployability.  
The SSOC noted that the Veteran had been denied SSA 
disability benefits and that the combined evaluation of his 
service-connected disabilities did not meet the schedular 
criteria for a TDIU.  It also found that a review of the 
evidence in the claims file did not show that the Veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  The SSOC 
did not provide any reasons and bases for this conclusion.  
Specifically, the SSOC did not cite to the evidence in the 
claims file that indicated there might be at least some 
impairment in the Veteran's ability to obtain substantially 
gainful employment.  Without explanation, the RO/AMC 
apparently discounted the Veteran's testimony and evidence.  
Appellate review of the TDIU element of the Veteran's claim 
at this time would be premature.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id. 

At present, the Veteran is service-connected for osteopenia 
of the right knee (20 percent disability rating); a left knee 
disorder associated with osteopenia of the right knee (20 
percent disability rating); arthritis of the right knee (10 
percent disability rating); arthritis of the left knee (10 
percent disability rating); scars, keloid anterior chest, 
multiple (10 percent disability rating); tinnitus (10 percent 
disability rating); and bilateral hearing loss 
(noncompensable).  With the adjustment of the bilateral 
factor for disabilities affecting both lower extremities 
pursuant to 38 C.F.R. § 4.26 (2009), the combined rating for 
these service-connected disabilities is 60 percent.

The Veteran's service-connected disabilities, therefore, do 
not presently satisfy the minimum percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  Even if the schedular 
requirements above are not met, a claimant may still be 
awarded a total rating on an extra-schedular basis upon 
referral to and consideration by the Director, Compensation 
and Pension Service.  38 C.F.R. § 4.16(b).

Given the Veteran's assertion that his knee disabilities 
render him unemployable as evidenced by the loss of two jobs 
in the past five years, the Board finds that at present it is 
unclear whether referral for extra-schedular consideration 
under 38 C.F.R. § 4.16(b) is appropriate.  To date, the 
Veteran has not been afforded a VA medical examination 
regarding whether his service-connected disabilities prevent 
him from securing or following a substantially gainful 
occupation.  As such, the Board has determined that it must 
remand this claim for such on opinion to be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also should be sent a VCAA notice letter 
regarding the TDIU element of his claim.  This letter should 
notify the Veteran and his representative of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate TDIU.  The notice should also 
indicate what information or evidence should be provided by 
the Veteran, to include a formal application form and an 
employment information form, and what information or evidence 
VA will attempt to obtain on the Veteran's behalf.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with Dingess v. Nicholson, 19 Vet. App. 
473 (2006), by including information on how VA determines 
disability ratings and effective dates, keeping in mind that 
TDIU is part of an increased rating claim.

Further, the Board notes that while SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; see also Masors v. 
Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds 
that the RO/AMC should attempt to obtain and associate with 
the claims file a copy of SSA's determination on the 
Veteran's claim, as well as copies of all medical records 
underlying that determination.  The RO/AMC also should 
attempt to obtain records related to the Veteran's 
application for VA vocational rehabilitation benefits and his 
receipt of private disability insurance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall provide the Veteran 
with a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The letter should explain what 
information or evidence (medical or lay) 
is necessary to substantiate the TDIU 
element of the Veteran's claim.  It should 
indicate the information and evidence that 
is to be provided by the Veteran, 
including a formal application form and an 
employment information form, and that VA 
will attempt to obtain on his behalf.  It 
also should include information concerning 
the assignment of disability ratings and 
effective dates, keeping in mind that TDIU 
is part of an increased rating claim.  

2.  The RO/AMC shall review the Veteran's 
claims file and undertake any additional 
development indicated, to include 
obtaining and associating with the claims 
file additional documents concerning: the 
denial of the Veteran's request for Social 
Security Administration (SSA) disability 
benefits; his application for VA 
vocational rehabilitation benefits; and 
his receipt of private disability 
insurance benefits.

3.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA medical 
examination or examinations, and/or a 
Social and Industrial Survey, to ascertain 
whether one or more of his service-
connected disabilities have rendered the 
Veteran incapable of sustaining regular 
substantially gainful employment.  In 
forming the opinion, the examiner should 
disregard both the age and the non-
service-connected disabilities of the 
Veteran.

A complete rationale for any opinion 
expressed shall be provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  Thereafter, the RO/AMC shall consider 
whether TDIU under 38 C.F.R. § 4.16 is 
warranted.  The RO shall specifically 
consider, under 38 C.F.R. § 4.16(b), 
whether referral to the Director, 
Compensation and Pension Service is 
warranted for extra-schedular 
consideration.

6.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



